Citation Nr: 1714120	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for a right ankle disability

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a skull fracture.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

10.  Entitlement to a disability evaluation in excess of 10 percent for service-connected disability of the lumbar spine.

11.  Entitlement to a disability evaluation in excess of 10 percent prior to August 1, 2012, and in excess of 20 percent since that date, for left sciatica associated with service-connected disability of the lumbar spine.

12.  Entitlement to a disability evaluation in excess of 20 percent for right sciatica associated with service-connected disability of the lumbar spine.

13.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008, August 2009, October 2012, January 2013 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of background, the Board notes that in the August 2009 rating decision, the RO continued a disability evaluation of 10 percent for the service-connected low back disability.  In September 2009, the Veteran filed a Notice of Disagreement (NOD) to this determination, which was addressed in a March 2011 Statement of the Case (SOC).  In May 2011, the Veteran submitted a Substantive Appeal (VA Form 9), and in subsequent communications indicated his desire to appeal this determination. 

In an October 2012 rating decision, the RO determined, sua sponte, that there was clear and unmistakable error (CUE) in the August 2009 rating.  In doing so, the RO effectuated a separate evaluation for left sciatica, with assigned staged evaluations as outlined herein above.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a January 2013 rating decision the RO continued 10 percent and 20 percent evaluations, respectively, for the lumbar spine disability and the left-sided sciatica.  In the July 2016 rating decision, the RO assigned a separate 20 percent evaluation for right sciatica.  When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

As noted above, the Veteran had perfected an appeal with respect to the low back evaluation.  Because the neurological manifestations of sciatica of the left and right lower extremities result from the service-connected disability, the issues are also properly on appeal.  

The Veteran was afforded a videoconference hearing before the Board in December 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to a disability evaluation in excess of 10 percent for service-connected disability of the lumbar spine, entitlement to a disability evaluation in excess of 10 percent prior to August 1, 2012, and in excess of 20 percent since that date, for left sciatica associated with service-connected disability of the lumbar spine, entitlement to a disability evaluation in excess of 20 percent for right sciatica associated with service-connected disability of the lumbar spine, and entitlement to service connection for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a left shoulder disability.

2.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a right knee disability.

3.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a left knee disability.

4.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a cervical spine disability.

5.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a left elbow disability.

6.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a right elbow disability.

7.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for a right ankle disability.

8.  On record at his December 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a skull fracture.

9.  In an April 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right shoulder damage, and the Veteran did not appeal this decision.

10.  Evidence received since the final April 1997 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for a left shoulder disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  With respect to the issue of entitlement to service connection for a right knee disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  With respect to the issue of entitlement to service connection for a left knee disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  With respect to the issue of entitlement to service connection for a cervical spine disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  With respect to the issue of entitlement to service connection for a left elbow disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  With respect to the issue of entitlement to service connection for a right elbow disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  With respect to the issue of entitlement to service connection for a right ankle disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  With respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a skull fracture, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The AOJ's April 1997 denial of the Veteran's claim for service connection of right shoulder damage is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

10.  New and material evidence has been received since the April 1997 denial, and the claims of entitlement to service connection for right shoulder damage is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2015).   Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the transcript of the December 2016 Board hearing, the appellant withdrew his appeals with respect to issues 1 through 8; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto and the appeals thereof are therefore dismissed.

New and Material Evidence, Right Shoulder Disability

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In an April 1997 rating decision, the AOJ denied the Veteran's claim for service connection of right shoulder damage.  The RO denied the claims based on a finding that the evidence did not indicate diagnosis of a disability.  At the time of the determination, only the Veteran's service records were of record and utilized in the AOJ's determination.  The Veteran did not appeal the April 1997 rating decision, nor submit new and material evidence within one year of the denial.  Therefore, the determination became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

Since the final April 1997 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, submitted medical evidence relating to a currently assessed right shoulder disability.  The Veteran has also testified as to repetitive overhead lifting during service, consistent with the circumstances of his service.  This is new evidence, and in conjunction with the evidence of record at the time of the prior and final denial, relates to unestablished facts necessary to reopen the claim.  New and material evidence having been found, the previously denied claim is reopened.  Although the Board may now reach the merits of the underlying service connection claim, it has found that further development is required.  The claim is addressed in the Remand section below.


ORDER

The appeal is dismissed with respect to the claim of entitlement service connection for a left shoulder disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a right knee disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a left knee disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a cervical spine disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a left elbow disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a right elbow disability.

The appeal is dismissed with respect to the claim of entitlement service connection for a right ankle disability.

The appeal is dismissed with respect to issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a skull fracture.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, and the claim is reopened; to this extent only is the appeal granted.


REMAND

As outlined above, the Board has reopened the claim for service connection of a right shoulder disability.  In light the additional evidence, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the issue of entitlement to a higher evaluation for disability of the lumbar spine is on appeal, as are the evaluations of the associated sciatica of the right and left lower extremities.  These issues were not raised at the December 2016 hearing before the Board, and thus not specifically withdrawn.  The Veteran has requested a videoconference hearing before the Board on these matters.  Accordingly, the issues of entitlement to a disability evaluation in excess of 10 percent for service-connected disability of the lumbar spine, entitlement to a disability evaluation in excess of 10 percent prior to August 1, 2012, and in excess of 20 percent since that date, for left sciatica associated with service-connected disability of the lumbar spine, and entitlement to a disability evaluation in excess of 20 percent for right sciatica associated with service-connected disability of the lumbar spine, are remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disability of the right shoulder.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the right shoulder, is attributable to service.  Attention is directed to the Veteran's reports of right shoulder pain at discharge, and his service history of repetitive lifting.  Attention is also directed to the January 9, 2015, record from Omni Orthopedics, noting a provided history of injury to the right shoulder in service when the Veteran was loading a bomb.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development directed in paragraph 1 has been completed to the extent possible, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If the benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

3.  The AOJ should schedule the Veteran for a videoconference hearing before the Board pertaining to the issues of entitlement to a disability evaluation in excess of 10 percent for service-connected disability of the lumbar spine, entitlement to a disability evaluation in excess of 10 percent prior to August 1, 2012, and in excess of 20 percent since that date, for left sciatica associated with service-connected disability of the lumbar spine, and entitlement to a disability evaluation in excess of 20 percent for right sciatica associated with service-connected disability of the lumbar spine.  He should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


